Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed on 07/20/2022 have been fully considered but they are not persuasive. 
It is argued that neither Nowosielski-Spelowron nor Bader teaches or suggests, a system having claim limitations of each of the  first water treatment system and subsequent frac water reuse treatment system including a direct contact thermal distillation system or evaporator and subsequent frac water reuse treatment system being configured to receive produced water which is fed from a produced water conduit. 
It is submitted that Nowosielski-Spelowron specifically discloses a first and subsequent “frac water” treatment system(s) including distillation system and/or including one or more evaporators [0018, 0019, 0021, 0051, 0052, 0060-0062]; such treatment systems configured to treat frac water for re-use by the treatment system including structure for re-employing treated frac water for industrial water consumption purposes [0003, 0004, 0016], or alternately or specifically “produced water” [0041, see “produced water treatment (waters co-produced with oil and gas production)”].
Similarly, it is submitted that Bader discloses a system for optimizing dirty water remediation and re-use, comprising: a first and subsequent “frac water” treatment system(s) including a distillation system which may comprise any of various types of distillation systems, or evaporators (column 8, line 67-column 9, line 5; column 10, lines 24-30 and column 16, line 54-column 17, line 20); such treatment systems configured for treating produced water or frac water for reuse (column 2, line 65-column 3, line 22; column 4, lines 5-15 and column 8, lines 48-66). 
Holland teaches treatment of hydraulic fracturing fluid [0006] or produced water [0009, 0010] with a separation system which may include filters or a distillation system [0073], the water being reused for production applications [0012-0015, 0111, 0114, 0239]; such separation system receiving the produced water fed through one or more conduits which may be magnetically conductive and magnetically treated [0109, 0117]. 
Thus, it would have been obvious to one of ordinary skill in the art of treating and reusing frac or produced water, to have modified the system of Nowosielski-Spelowron or Bader, by coupling the first treatment system, to at least one of such magnetically conductive conduits as taught by Holland, in order that the produced or frac water mixture being treated is magnetically pre-conditioned, so as to have an altered polar surface tension and/or dispersive or interfacial surface tension and/or viscosity, enabling more efficient and effective oil/water separation or water/solids or oil/water/solids separation, as described by Holland in paragraphs [0018, 0019 and 0042-0046].
Holland also teaches a frac water re-use treatment system downstream of the separation system which may include one or more of mixing, agitating and/or blending equipment [0179, 0180, 0236], which receives the produced water or frac water mixture through a second magnetically conductive conduits [see especially [0173-0180]. Figures 1a-1c and 12 if Holland illustrate plural sections of a single conduit, or “single produced water” conduit between different one of the treatment sections, the single conduit having different flow path sections or flow path or conduit sections coupled into and out of, and between different one of plural treatment units [0089, 0090, 0109, 0237-0243].
Thus, it would have been obvious to one of ordinary skill in the art of treating and reusing frac or produced water mixture, to have modified the system of Nowosielski-Spelowron or Bader, by coupling the first treatment system, to at least one of such magnetically conductive conduits as taught by Holland, in order that the produced or frac water mixture being treated is magnetically pre-conditioned, so as to have an altered or improved dispersive and/or polar surface tension to facilitate the frac or produced water mixture capacity to be more efficiently and effectively blended with diverse chemicals to enhance the properties of the frac or produced water for producing oil and/or gas from underground injections.  
It is now specifically argued that neither Nowosielski-Spelowron nor Bader teaches or suggests either a direct contact thermal distillation system or an evaporator which heats water from the produced water conduit to a temperature which is below boiling, as now recited in each of independent claims 1-4.
It is submitted that Nowosielski-Spelowron, although not teaching such degree of heating of the water, teaches in paragraphs [0086 and 0087] of the Specification of a system controller which is operable for measuring by sensor and controlling the operating temperature, heat flow and other operational parameters of any component of the membrane systems or any associated pre-treatment and post-treatment system, by means such as generating a control, drive or output signal to any system component, to reduce an deviation of a measured property from a target value. 
Thus, it would have been further obvious to the skilled artisan to recognize the Nowosielski-Spelowron distillation system or evaporator as operative or capable of heating the water to any target value, including to temperature values either above or below the water boiling point.
It is further submitted that the recitation in the claims of such heating is merely descriptive of how the distillation system or evaporator is utilized, and the limitation does not explicitly recite any system component(s) for achieving a particular temperature. The claims are silent as to any particular heating component(s), sensor(s) or controller(s) being recited to achieve the now-claimed degree of heating. 
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of claims 1-4, respective recitations of “and wherein the direct contact thermal distillation system or the evaporator heat the water from the produced water conduit to a temperature below freezing” are vague and indefinite, as to whether any particular system component(s) are being recited to achieve the now-claimed degree of heating. 
In each of claims 5-8, recitation of “a pretreatment process” defines a method step and thus it is unclear or indefinite as to whether such term recites any corresponding and definitive, distinct additional system component or components. Amendment of the term to “a chemical treatment unit(s) or system” would resolve this issue, as supported by figures 1 and 2 and paragraph [0014 and 0015] of the Specification regarding the treatment being at a specific treatment location to receive produced water through a conduit.
In claim 8, “its compressed air” lacks antecedent basis, as “frothing systems” do not necessarily comprise air which is compressed, it being unclear what structural component or feature is being recited as a further system component.
In claim 10, terminology “as in any one of claims 1, 3, and,” is unclear and incomplete, and raises a question as to whether claim 10 is optionally or multiply dependent on one or more other claims in addition to claims 1 and 3.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5/(2,3), 6/(2,3), 7/(2,3), 8/(2,3), 9 and 10/(1,3) are rejected under 35 U.S.C. 103 as being unpatentable over Nowosielski-Spelowron PGPUBS Document US 2016/0002073 ( Nowosielski-Spelowron) in view of Holland PGPUBS Document US 2016/0031731. References to paragraph numbers of the Specification of the PGPUBS Document are identified with “[ ]” notation. 
With respect to independent claims 1-3, and claim 9, Nowosielski-Spelowron discloses: a system for optimizing [0053, 0083, 0087 “control system” for optimizing] dirty water remediation treatment and recapture or re-use [0012, 0016], comprising: 
first, “pre-treatment” treatment system including a distillation system and/or including one or more evaporators [0018, 0019, 0021, 0051, 0052, 0060 and 0062] and  optionally also including one or more heating units, filters and means for chemically treating; and 
a subsequent post-treatment or frac water system comprising a reverse osmosis unit or , separate, water treatment units or system for further processing including distillation, evaporation and heat exchange treatments  [0022, 0061, 0062, 0063, and 0080]; and
the frac water re-use treatment system including structure for re-employing treated frac water for industrial water consumption purposes [0003, 0004, 0016 (purified fracturing fluid being utilized for concentrated solar power or CSP plant cooling systems to save water consumption), 0058, 0062 “intended use of the recovered draw solutes”].
The claims all differ by requiring each of the  first water treatment system and subsequent frac water reuse treatment system including a direct contact thermal distillation system or evaporator and subsequent frac water reuse treatment system being configured to receive produced water which is fed from a produced water conduit.
Nowosielski-Spelowron further discloses such treatment systems configured to treat frac water for re-use by the treatment system including structure for re-employing treated frac water for industrial water consumption purposes [0003, 0004, 0016], or alternately or specifically “produced water” [0041, see “produced water treatment (waters co-produced with oil and gas production)”]. 
Holland teaches treatment of hydraulic fracturing fluid [0006] or produced water [0009, 0010] with a separation system which may include filters or a distillation system [0073], the water being reused for production applications [0012-0015, 0111, 0114, 0239]; such separation system receiving the produced water fed through one or more conduits which may be magnetically conductive and magnetically treated [0109, 0117]. 
Thus, it would have been obvious to one of ordinary skill in the art of treating and reusing frac or produced water, to have modified the system of Nowosielski-Spelowron, by coupling the first treatment system, to at least one of such magnetically conductive conduits as taught by Holland, in order that the produced or frac water mixture being treated is magnetically pre-conditioned, so as to have an altered polar surface tension and/or dispersive or interfacial surface tension and/or viscosity, enabling more efficient and effective oil/water separation or water/solids or oil/water/solids separation, as described by Holland in paragraphs [0018, 0019 and 0042-0046].
Holland also teaches a frac water re-use treatment system downstream of the separation system which may include one or more of mixing, agitating and/or blending equipment [0179, 0180, 0236], which receives the produced water or frac water mixture through a second magnetically conductive conduits [see especially [0173-0180]. Figures 1a-1c and 12 if Holland illustrate plural sections of a single conduit, or “single produced water” conduit between different one of the treatment sections, the single conduit having different flow path sections or flow path or conduit sections coupled into and out of, and between different one of plural treatment units [0089, 0090, 0109, 0237-0243].
Thus, it would have been obvious to one of ordinary skill in the art of treating and reusing frac or produced water mixture, to have modified the system of Nowosielski-Spelowron, by coupling the first treatment system, to at least one of such magnetically conductive conduits as taught by Holland, in order that the produced or frac water mixture being treated is magnetically pre-conditioned, so as to altered or improved dispersive and/or polar surface tension to facilitate the frac or produced water mixture capacity to be more efficiently and effectively blended with diverse chemicals to enhance the properties of the frac or produced water for producing oil and/or gas from underground injections.  
Independent claims 1-3 now further differ from Nowosielski-Spelowron in view of Bader by reciting that either the direct contact thermal distillation system or the evaporator heats water from the produced water conduit to a temperature which is below boiling.
Nowosielski-Spelowron, although not teaching such degree of heating of the water, teaches in paragraphs [0086 and 0087] of the Specification of a system controller which is operable for measuring by sensor and controlling the operating temperature, heat flow and other operational parameters of any component of the membrane systems or any associated pre-treatment and post-treatment system, by means such as generating a control, drive or output signal to any system component, to reduce an deviation of a measured property from a target value. 
Thus, it would have been further obvious to the skilled artisan to recognize the Nowosielski-Spelowron distillation system or evaporator as operative or capable of heating the water to any target value, including to temperature values either above or below the water boiling point.
It is further submitted that the recitation in the claims of such heating is merely descriptive of how the distillation system or evaporator is utilized, and the limitation does not explicitly recite any system component(s) for achieving a particular temperature. The claims are silent as to any particular heating component(s), sensor(s) or controller(s) being recited to achieve the now-claimed degree of heating. 
With respect to claims 5/(2,3), 6/(2,3), and 7/(2,3) Nowosielski-Spelowron further discloses: an additional pretreatment unit or process of providing at least one of a filter and chemical treatment for claims 5/(2,3), (See discussion of pretreatment unit 14 comprising various filtration and chemical treatment mechanisms [0060]); 
a pre-treatment process including a hot water heater in the form of a pre-treatment heat exchanger for claim 6/(2,3) [0018-0020, 0081, 0082], and direct contact pre-heating systems or units for claim 7/(2,3) from such sources as reverse osmosis draw solutes, renewable energy sources, heat exchangers and steam generation circuits [0062-0066].
Nowosielski-Spelowron also further discloses: the frac water re-use system including a membrane-type filter or other filtration unit for claims 9 and 10, or an ion-exchange type chemical treatment process unit for claim 10 [0061].
Holland further teaches the frac water re-use system comprising a chemical treatment process unit, air flotation, i.e. “froth flotation” process unit, and filtration unit(s) for claims 8-10, respectively [0239, 0241 and 0243].
Claims 4, 5/4, 6/4, 7/4, 8/4 and 10/4 are rejected under 35 U.S.C. 103 as being unpatentable over Nowosielski-Spelowron PGPUBS Document US 2016/0002073 ( Nowosielski-Spelowron) in view of Holland PGPUBS Document US 2016/0031731, and further in view of Bader patent 9,751,777. References to paragraph numbers of the Specification of the PGPUBS Document are identified with “[ ]” notation. 
With respect to independent claim 4, Nowosielski-Spelowron discloses: a system for optimizing [0053, 0083, 0087 “control system” for optimizing] dirty water remediation treatment and recapture or re-use [0012, 0016], comprising: 
first, “pre-treatment” treatment system including a distillation system and/or including one or more evaporators [0018, 0019, 0021, 0051, 0052, 0060 and 0062] and  optionally also including one or more heating units, filters and means for chemically treating; and 
a subsequent post-treatment or frac water system comprising a reverse osmosis unit or , separate, water treatment units or system for further processing including distillation, evaporation and heat exchange treatments  [0022, 0061, 0062, 0063, and 0080]; and
the frac water re-use treatment system including structure for re-employing treated frac water for industrial water consumption purposes [0003, 0004, 0016 (purified fracturing fluid being utilized for concentrated solar power or CSP plant cooling systems to save water consumption), 0058, 0062 “intended use of the recovered draw solutes”].
The claims all differ by requiring each of the  first water treatment system and subsequent frac water reuse treatment system including a direct contact thermal distillation system or evaporator and subsequent frac water reuse treatment system being configured to receive produced water which is fed from a produced water conduit.
Nowosielski-Spelowron further discloses such treatment systems configured to treat frac water for re-use by the treatment system including structure for re-employing treated frac water for industrial water consumption purposes [0003, 0004, 0016], or alternately or specifically “produced water” [0041, see “produced water treatment (waters co-produced with oil and gas production)”]. 
Holland teaches treatment of hydraulic fracturing fluid [0006] or produced water [0009, 0010] with a separation system which may include filters or a distillation system [0073], the water being reused for production applications [0012-0015, 0111, 0114, 0239]; such separation system receiving the produced water fed through one or more conduits which may be magnetically conductive and magnetically treated [0109, 0117]. 
Thus, it would have been obvious to one of ordinary skill in the art of treating and reusing frac or produced water, to have modified the system of Nowosielski-Spelowron, by coupling the first treatment system, to at least one of such magnetically conductive conduits as taught by Holland, in order that the produced or frac water mixture being treated is magnetically pre-conditioned, so as to have an altered polar surface tension and/or dispersive or interfacial surface tension and/or viscosity, enabling more efficient and effective oil/water separation or water/solids or oil/water/solids separation, as described by Holland in paragraphs [0018, 0019 and 0042-0046].
Holland also teaches a frac water re-use treatment system downstream of the separation system which may include one or more of mixing, agitating and/or blending equipment [0179, 0180, 0236], which receives the produced water or frac water mixture through a second magnetically conductive conduits [see especially [0173-0180]. Figures 1a-1c and 12 if Holland illustrate plural sections of a single conduit, or “single produced water” conduit between different one of the treatment sections, the single conduit having different flow path sections or flow path or conduit sections coupled into and out of, and between different one of plural treatment units [0089, 0090, 0109, 0237-0243].
Thus, it would have been obvious to one of ordinary skill in the art of treating and reusing frac or produced water mixture, to have modified the system of Nowosielski-Spelowron, by coupling the first treatment system, to at least one of such magnetically conductive conduits as taught by Holland, in order that the produced or frac water mixture being treated is magnetically pre-conditioned, so as to altered or improved dispersive and/or polar surface tension to facilitate the frac or produced water mixture capacity to be more efficiently and effectively blended with diverse chemicals to enhance the properties of the frac or produced water for producing oil and/or gas from underground injections.  

With respect to dependent claims 4, 6/(2-4) and 7/(2-4), Nowosielski-Spelowron additionally discloses the distillation system optionally employing a condenser and pre-treatment process including a hot water heater in the form of a pre-treatment heat exchanger for claims 4, 6/(2-4) and 7(2-4) [0018-0020, 0081, 0082]; and
an additional pretreatment unit or process of providing at least one of a filter and chemical treatment for claim 5/4, (See discussion of pretreatment unit 14 comprising various filtration and chemical treatment mechanisms [0060]).
 Claims 4, 5/4, 6/4 and 7/4 all further differ from Nowosielski-Spelowron by requiring the distillation system to be a direct contact thermal distillation system. However, in a system for treating and re-using frac water, Bader discloses optionally employing such direct contact thermal distillation system (column 10, lines 24-30 and column 16, line 54-column 17, line 20).  
It would have been obvious to one of ordinary skill in the art of reclaiming dirty water such as oilfield flowback or contaminated frac water, to have modified the distillation system of Nowosielski-Spelowron, so as to be a direct contact thermal distillation system, as taught by Bader, so as to conduct the distillation in an energy efficient manner with a minimum of distillation equipment relative to what is generally required by forms of thermal distillation systems which employ indirect contact such indirect contact with heat exchanger tubes, or heating sleeves.
Independent claim 4 now also further differs over Nowosielski-Spelowron in view of Bader by reciting that either the direct contact thermal distillation system or the evaporator heats water from the produced water conduit to a temperature which is below boiling.
Nowosielski-Spelowron, although not teaching such degree of heating of the water, teaches in paragraphs [0086 and 0087] of the Specification of a system controller which is operable for measuring by sensor and controlling the operating temperature, heat flow and other operational parameters of any component of the membrane systems or any associated pre-treatment and post-treatment system, by means such as generating a control, drive or output signal to any system component, to reduce an deviation of a measured property from a target value. 
Thus, it would have been further obvious to the skilled artisan to recognize the Nowosielski-Spelowron distillation system or evaporator as operative or capable of heating the water to any target value, including to temperature values either above or below the water boiling point.
It is further submitted that the recitation in the claims of such heating is merely descriptive of how the distillation system or evaporator is utilized, and the limitation does not explicitly recite any system component(s) for achieving a particular temperature. The claims are silent as to any particular heating component(s), sensor(s) or controller(s) being recited to achieve the now-claimed degree of heating. 
With respect to claims 5, 6 and 7, Nowosielski-Spelowron further discloses: an additional pretreatment unit or process of providing at least one of a filter and chemical treatment for claim 5 (See discussion of pretreatment unit 14 comprising various filtration and chemical treatment mechanisms [0060]); 
a pre-treatment process including a hot water heater in the form of a pre-treatment heat exchanger for claim 6 [0018-0020, 0081, 0082], and direct contact pre-heating systems or units for claim 7 from such sources as reverse osmosis draw solutes, renewable energy sources, heat exchangers and steam generation circuits [0062-0066].
Holland further teaches the frac water re-use system comprising a chemical treatment process unit, air flotation, i.e. “froth flotation” process unit, and filtration unit(s) for claims 8 and 10, respectively [0239, 0241 and 0243].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bader patent 10,322,952 is related to Bader patent 9,751,777.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
09/22/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778